Citation Nr: 1549122	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for a soft tissue nodule right volar forearm (formerly rated as ganglion cyst).

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis.

3.  Whether new and material evidence has been received to reopen the claim for
entitlement to service connection for a right knee injury.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right shoulder condition.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for cervical spine condition.

6.  Whether new and material evidence has been received to reopen the claim for
entitlement to service connection for an ingrown toenail.

7.  Whether new and material evidence has been received to reopen the claim for
entitlement to service connection for right ear hearing loss.

8.  Whether new and material evidence has been received to reopen the claim for
entitlement to service connection for left ear hearing loss.

9.  Whether new and material evidence has been received to reopen the claim for
entitlement to service connection for testicular cancer status post left orchiectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1988, January 2002 to May 2002, and June 2002 to December 2002, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2013, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

The Board notes that the issues pertaining to a right knee injury, right shoulder injury and cervical spine injury have been recharacterized as claims requiring new and material evidence to reopen, as such claims were last finally denied in a February 2008 rating decision.  In September 2008, the Veteran submitted a notice of disagreement, and a May 2010 statement of the case, issued in June 2010, followed.  No communication was received from the Veteran until January 2011, when he  submitted a VA Form 9, substantive appeal.  However, as such was untimely, it was considered as a request to reopen the claims.

As a final preliminary matter, the Board notes this appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board's decision regarding the Veteran's claim for conjunctivitis is set forth below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 9, 2013, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

During the July 2013 hearing, the Veteran withdrew his claim of whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis.  Hence, there remain no allegations of errors of fact or law with respect to that issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue concerning whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, it appears that there are outstanding VA treatment records relevant to the Veteran's claims.  During the hearing, the Veteran stated that he receives treatment at the VAMC in Sheridan, to include annual physicals provided to him as an employee at that facility.  The Board notes that his employee health records are not of record, and may be stored separately from VA's electronic system for Veteran's records.  Moreover, the most recent treatment records from the Sheridan VAMC are dated October 2011; thus it appears probable that there are more recent treatment records.  Additionally, the Veteran testified that he has received treatment from the Warm Springs, South Dakota, VAMC; however no such records are included in the Veteran's virtual claims file. Accordingly, any recent, outstanding VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

Regarding the Veteran's claim for a compensable evaluation for a soft tissue nodule right volar forearm, the Board has construed his testimony during the hearing as asserting a worsening of his disorder since his most recent VA examination in January 2012.  Under these circumstances, the evidence currently of record is deemed inadequate to assess the current severity of his lumbar spine disability.  Hence, further examination of the Veteran is warranted.  See 38 C.F.R. § 3.327(a) (2013) (examinations will be requested whenever VA determines that there is a need to determine the exact nature or severity of a disability).  See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran has requested to be examined at the Sheridan VAMC if possible; otherwise arrangements should be made for an examination at a nearby private facility.  As the Veteran has claimed travel to other VAMCs is a hardship given his claimed disabilities, the AOJ should take the appropriate action to accommodate the Veteran.

Regarding the Veteran's left ear hearing loss claim, a June 2012 rating decision, issued in July 2012, continued the denial for left ear hearing loss.  In October 2012, the Veteran submitted a statement in response to the June 2012 rating decision, expressing confusion and stating that he needs to see where to go from here.  The Board has construed such communication as a timely notice of disagreement with the June 2012 rating decision which denied service connection for left ear hearing loss.  Accordingly, the AOJ should issue a statement of the case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

2.  Take appropriate action to obtain the Veteran's complete VA treatment records, including records from the Warm Springs VAMC and the Sheridan VAMC, to include employee health records from the later.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After any outstanding records have been obtained, schedule the Veteran for an appropriate examination to assess the nature and severity of his soft tissue nodule on the right volar forearm.  

The Board notes that the Veteran has requested to be examined at the Sheridan VAMC if possible; otherwise arrangements should be made for an examination at a nearby private facility.  As the Veteran has claimed travel to other VAMCs is a hardship given his claimed disabilities, the AOJ should take the appropriate action to accommodate the Veteran.

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's soft tissue nodule on the right volar forearm should be reported in detail.  Furthermore, the examiner should also consider the Veteran's lay statements regarding his symptomatology. 

The electronic claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

 The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


